Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites:
“A navigation system comprising: a control unit configured to: 
identifying a user vehicle location information from a position and direction module with input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database including calculating an absolute position of the user vehicle and a current speed, 
monitor a lane position on a current road based on lane information identified by the user vehicle location information, 
receive a maneuver guidance based on the lane position, including an information phase, a preparation phase and an action phase prior to a first device making a driving maneuver, and 
detect a proximately located vehicle around the first device prior to announcing a navigation instruction including 
modifying a content of an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a terminated lane, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver.”
These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations of the mind, but for the recitation of “a navigation system comprising: a control unit configured to” and “identifying a user vehicle location information from a position and direction module with input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database including calculating an absolute position of the user vehicle and a current speed, receive a maneuver guidance based on the lane position, including an information phase, a preparation phase and an action phase prior to a first device making a driving maneuver, and modifying a content of an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a terminated lane, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver.” That is, other than reciting “a navigation system comprising: a control unit configured to” and “identifying a user vehicle location information from a position and direction module with input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database including calculating an absolute position of the user vehicle and a current speed, receive a maneuver guidance based on the lane position, including an information phase, a preparation phase and an action phase prior to a first device making a driving maneuver, and modifying a content of an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a terminated lane, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human driver can monitor the lane position on a current road in their mind, and can detect vehicles around their vehicle as they are driving.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a navigation system comprising: a control unit configured to” and “identifying a user vehicle location information from a position and direction module with input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database including calculating an absolute position of the user vehicle and a current speed, receive a maneuver guidance based on the lane position, including an information phase, a preparation phase and an action phase prior to a first device making a driving maneuver, and modifying a content of an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a terminated lane, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver”. The “a navigation system comprising: a control unit configured to” is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The “identifying a user vehicle location information from a position and direction module with input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database including calculating an absolute position of the user vehicle and a current speed, receive a maneuver guidance based on the lane position, including an information phase, a preparation phase and an action phase prior to a first device making a driving maneuver, and modifying a content of an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a terminated lane, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver” are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra solution activity. Accordingly, even in combination the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element “a navigation system comprising: a control unit configured to” is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional elements of “identifying a user vehicle location information from a position and direction module with input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database including calculating an absolute position of the user vehicle and a current speed, receive a maneuver guidance based on the lane position, including an information phase, a preparation phase and an action phase prior to a first device making a driving maneuver, and modifying a content of an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a terminated lane, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver” are mere data gathering and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 8 corresponds in scope to claim 1 and is similarly rejected. Claim 8 additionally recites “A method of operation of a navigation system comprising” which can reasonably be performed in the human mind. Thus, claim 8 contains ineligible subject matter.
Claim 15 corresponds in scope to claim 1 and is similarly rejected. Claim 15 additionally recites “A non-transitory computer readable medium including instructions for execution, the instructions comprising” which is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment, which cannot provide an inventive concept. Thus, claim 15 contains ineligible subject matter.
Claims 2-4 contain limitations that are no more than the abstract idea recited in claim 1. The claims recite a control unit at a high level of generality to generically link the use of the abstract idea to a particular technological environment. The claims also recite announcing maneuver guidance which is merely data gathering, which is a well-understood, routine, and conventional activity, and therefore is insignificant extra-solution activity. Thus, these claims contain ineligible subject matter.
Claims 9-11 and 16-18 contain limitations that are no more than the abstract idea recited in claims 8 and 15. The claims recite a driving in an open navigation session at a high level of generality to generically link the use of the abstract idea to a particular technological environment. The claims also recite announcing maneuver guidance which is merely data gathering, which is a well-understood, routine, and conventional activity, and therefore is insignificant extra-solution activity. Thus, these claims contain ineligible subject matter.
Claims 5, 7, 12, and 19 contain limitations that are no more than the abstract idea recited in claims 1, 8, and 15. The claims recite monitoring steps, managing steps, detecting steps, and determining steps which can all reasonably be performed in the human mind. The claims recite a control unit a high level of generality to generically link the abstract idea to a particular technological environment. The claims also recite a lane camera, lateral shifts, and a map database which are “apply it” level technology, or mere instructions to implement an abstract idea on a computer. Thus, these claims contain ineligible subject matter
Claim 6 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites a second control unit, second device, control unit, and first device at a high level of generality to generically link the use of the abstract idea to a particular technological environment. The claim also recites updating the map database which is mere data gathering and is insignificant extra-solution activity. Thus, this claim contains ineligible subject matter. 
Claim 14 contains limitations that are no more than the abstract idea recited in claim 8. The claim recites monitoring and detecting steps which can reasonably be performed in the human mind. Thus, this claim contains ineligible subject matter.
Claims 13 and 20 contain limitations that are no more than the abstract idea recited in claims 8 and 15. These claims recite updating a map database which is mere data gathering and is therefore insignificant extra-solution activity. Thus, these claims contain ineligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2014/0244157 A1, hereinafter referred to as Tan) and further in view of Goto et al. (US 2018/0099676 A1, hereinafter referred to as Goto).
Regarding claim 1: Tan teaches: A navigation system comprising ([0016], host vehicle equipped with a vehicle navigation system): a control unit configured to ([0017], the vehicle includes a controller): 
identifying a user vehicle location information from a position and direction module with input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database including calculating an absolute position of the user vehicle ([0024], the vehicle uses satellite communication devices to receive GPS information (i.e. GNSS information), mapping information, traffic  and accident information; the controller uses this information to determine the location of the host vehicle (i.e. absolute position) and the pattern of the road including intersections, exits, number of lanes; [0021], the vehicle uses camera and object recognition sensors to detect the position of the vehicle in a driving lane in order to evaluate the location of the host vehicle),
monitor a lane position on a current road based on lane information identified by the user vehicle location information ([0021], the vehicle uses camera and object recognition sensors to detect the position of the vehicle in a driving lane; [0024], the vehicle uses satellite communication devices to receive GPS information (i.e. GNSS information), mapping information, traffic information; the controller uses this information to determine the location of the host vehicle and the pattern of the road including intersections, exits, number of lanes), 
receive a maneuver guidance based on the lane position, including an information phase, a preparation phase and an action phase prior to a first device making a driving maneuver ([0029], the controller can provide audio instruction informing the driver to prepare for or begin the particular navigation maneuver; the controller can output, for example, “move into right lane now as soon as the right lane is clear” or “commence right turn in one-quarter mile”; here, the instruction includes information on what the maneuver will be, preparation on when/where the maneuver will occur, and action on performing the maneuver), and 
detect a proximately located vehicle around the first device prior to announcing a navigation instruction including modifying a content of an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a terminated lane, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver ([0032], the controller can detect the presence of neighboring vehicles on the road; [0033], the controller can determine whether the presence of at least one of the neighboring vehicle is inhibitive of an ability of the host vehicle to perform the next navigation maneuver; the controller can also provide navigation instructions based on lane closures (i.e. lane terminations); [0034], if the one or more neighboring vehicles in inhibiting the next navigation maneuver, the controller can modify the next navigation maneuver based on the navigation route for the host vehicle, the present lane in which the host vehicle is traveling, and the traffic condition of the road; [0035], the control can provide a visual or audio instruction to inform the driver to begin the navigation maneuver at an earlier time, such as “traffic ahead, slow down and move into right lane as soon as right lane is clear”; [0037], the controller can provide additional warnings and information pertaining to the presence of neighboring vehicles, obstacles, and so on as the driver attempts to steer into the right lane; [0040], the next navigation maneuver is to travel onto the upcoming exit ramp and enter onto the second road (i.e. when the exit lane terminates); the vehicle can provide proper advisory to the driver during this navigation process; [0039], the vehicle provides reminders to the driver based on a distance to the next navigation maneuver).
However, Tan does not explicitly teach: identifying a user vehicle location information including calculating a current speed [of the user vehicle].
Goto teaches: identifying a user vehicle location information including calculating a current speed [of the user vehicle] ([0034], the current position detection unit is comprised of a GPS, a vehicle speed sensor, and can detect the current position, orientation, and traveling speed of the vehicle at the current time).
Tan and Goto are analogous art to the claimed invention since they are from the similar field of vehicle navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tan with the vehicle speed of Goto to create a navigation system and method that identifies a vehicle’s location information including calculating an absolute position of the vehicle and a current speed of the vehicle.
The motivation for modification would have been to create a navigation system and method that identifies a vehicle’s location information including calculating an absolute position of the vehicle and a current speed of the vehicle in order to have a navigation system that is more accurate to a vehicle’s current state (position, velocity, etc.), and therefore is more effective when providing navigation assistance, which creates an overall safer navigation system where collisions and accidents between vehicles become less frequent.

Regarding claim 8: Claim 8 corresponds in scope to claim 1 and is similarly rejected. Tan-Goto further teach: A method of operation of a navigation system comprising (Tan, [0002], a vehicle navigation system and method); and a look-ahead lane closure (Tan, [0033], the controller can provide navigation instructions based on lane closures (i.e. look-ahead lane closure)).

Regarding claim 15: Claim 15 corresponds in scope to claim 1 and is similarly rejected. Tan-Goto further teach: A non-transitory computer readable medium including instructions for execution ([0017], the vehicle includes a controller with storage such as a RAM, ROM; the controller is programmed to control the navigation system using the stored instructions); and a look-ahead lane closure (Tan, [0033], the controller can provide navigation instructions based on lane closures (i.e. look-ahead lane closure)). 

Regarding claim 2: Tan-Goto further teach: The system as claimed in claim 1 wherein the control unit is further configured to announce the maneuver guidance when driving in an open navigation session including receiving a preparation phase announcement that the first device is in an exit- only lane (Tan, [0040], the next navigation maneuver is to travel onto the upcoming exit ramp and enter onto the second road (i.e. when the exit lane terminates); the vehicle can provide proper advisory to the driver during this navigation process; Goto, Fig. 11, shows the vehicle traveling in an exit-only lane; [0092], the vehicle can either stay in the exit-only lane or can change lanes; here, navigation instructions are required to alert the occupant that the device is in an exit-only). The motivation for modification would have been to have a navigation system that is more aware of a vehicle’s surrounding and can give more accurate driving instructions based on the vehicle lane position, distance to a navigation event, and proximately located vehicles, which creates an overall safer navigation system where collisions and accidents between vehicles become less frequent.
Regarding claim 9: Claim 9 corresponds in scope to claim 2 and is similarly rejected.
Regarding claim 16: Claim 16 corresponds in scope to claim 2 and is similarly rejected.

Regarding claim 3: Tan-Goto further teach: The system as claimed in claim 1 wherein the control unit is further configured to announce the maneuver guidance when driving in an open navigation session including that the first device is in a terminated lane (Tan, [0040], the next navigation maneuver is to travel onto the upcoming exit ramp and enter onto the second road (i.e. when the exit lane terminates); the vehicle can provide proper advisory to the driver during this navigation process; Fig. 6, shows lane E as the target exit lane that will then terminate while the vehicle is following the lane; Goto, Figs. 3 and 4, show terminated lanes and a vehicle needing to navigate the terminated lanes; here, navigation instructions are required to alert the occupant that the device is in an terminated lane in order for the driver to change lanes or merge). The motivation for modification would have been to have a navigation system that is more aware of a vehicle’s surrounding and can give more accurate driving instructions based on the vehicle lane position, distance to a navigation event, and proximately located vehicles, which creates an overall safer navigation system where collisions and accidents between vehicles become less frequent.
Regarding claim 10: Claim 10 corresponds in scope to claim 3 and is similarly rejected.
Regarding claim 17: Claim 17 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 4: Tan-Goto further teach: The system as claimed in claim 1 wherein the control unit is further configured to announce the maneuver guidance when driving in an open navigation session including the first device is approaching the end of a merging lane (Tan, [0040], the next navigation maneuver is to travel onto the upcoming exit ramp and enter onto the second road (i.e. when the exit lane terminates); the vehicle can provide proper advisory to the driver during this navigation process; Fig. 6, shows exit lane E where the lane merges onto the second road, and where the vehicle will approach the end of a merging lane when traveling this course; Goto, Figs. 3 and 4, show the device approaching the end of a merging lane, and the vehicle needing to navigate the end of the merging lanes; here, navigation instructions are required to alert the occupant that the device is in the end of a merging lane in order for the driver to change lanes/merge).  The motivation for modification would have been to have a navigation system that is more aware of a vehicle’s surrounding and can give more accurate driving instructions based on the vehicle lane position, distance to a navigation event, and proximately located vehicles, which creates an overall safer navigation system where collisions and accidents between vehicles become less frequent.
Regarding claim 11: Claim 11 corresponds in scope to claim 4 and is similarly rejected.
Regarding claim 18: Claim 18 corresponds in scope to claim 4 and is similarly rejected.

Regarding claim 5: Tan-Goto further teach: The system as claimed in claim 1 wherein the control unit is further configured to monitor a lane camera, lateral shift, and a map database to determine the lane position for managing the announcement and the content of the navigation instruction (Tan, [0021], the vehicle uses camera and object recognition sensors to detect the position of the vehicle in a driving lane; [0024], the vehicle uses satellite communication devices to receive GPS information, mapping information, traffic information; the controller uses this information to determine the location of the host vehicle and the pattern of the road including intersections, exits, number of lanes; [0034], if the one or more neighboring vehicles in inhibiting the next navigation maneuver, the controller can modify the next navigation maneuver based on the navigation route for the host vehicle, the present lane in which the host vehicle is traveling, and the traffic condition of the road; [0035], the control can provide a visual or audio instruction to inform the driver to begin the navigation maneuver at an earlier time, such as “traffic ahead, slow down and move into right lane as soon as right lane is clear”; [0037], the controller can provide additional warnings and information pertaining to the presence of neighboring vehicles, obstacles, and so on as the driver attempts to steer into the right lane).  
Regarding claim 12: Claim 12 corresponds in scope to claim 5 and is similarly rejected.
Regarding claim 19: Claim 19 corresponds in scope to claim 5 and is similarly rejected.

Regarding claim 6: Tan-Goto further teach: The system as claimed in claim 1 further comprising a second control unit of a second device, coupled to the control unit of the first device, configured to update the map database including notifying the first device of the roadway lane that is closed by issuing the maneuver guidance for a lane change (Tan, [0024], the vehicle uses satellite communication devices to receive GPS information, mapping information, traffic information; the controller uses this information to determine the location of the host vehicle and the pattern of the road including intersections, exits, number of lanes; [0026], the host vehicle and other vehicles can share information pertaining to the host vehicle, GPS information, road conditions, and so on with a communications network which can store the information in a database so the information can be accessed in the future; here, vehicles update the map database so the current vehicle can have proper information; [0033], the controller can provide navigation instructions based on lane closures due to construction barriers; here, updated map information helps the device determine maneuver guidance including whether or not to change lanes when a lane closure occurs).

Regarding claim 7: Tan-Goto further teach: The system as claimed in claim 1 wherein the control unit is further configured to monitor the lane position by detecting a lateral shift of a lane change (Tan, [0021], the vehicle uses camera and object recognition sensors to detect the position of the vehicle in a driving lane; [0024], the vehicle uses satellite communication devices to receive GPS information (i.e. GNSS information), mapping information, traffic information; the controller uses this information to determine the location of the host vehicle and the pattern of the road including intersections, exits, number of lanes; [0034], if the one or more neighboring vehicles in inhibiting the next navigation maneuver, the controller can modify the next navigation maneuver based on the navigation route for the host vehicle, the present lane in which the host vehicle is traveling, and the traffic condition of the road; [0035], the control can provide a visual or audio instruction to inform the driver to begin the navigation maneuver at an earlier time, such as “traffic ahead, slow down and move into right lane as soon as right lane is clear”; [0037], the controller can provide additional warnings and information pertaining to the presence of neighboring vehicles, obstacles, and so on as the driver attempts to steer into the right lane).  
Regarding claim 14: Claim 14 corresponds in scope to claim 7 and is similarly rejected.

Regarding claim 13: Tan-Goto further teach: The method as claimed in claim 8 further comprising updating the map database including updating the availability of the roadway lanes that are closed due to construction, a traffic accident, or a natural disaster (Tan, [0033], the controller can provide navigation instructions based on lane closures due to construction barriers; [0024], the vehicle uses satellite communication devices to receive GPS information, mapping information, traffic  and accident information).  
Regarding claim 20: Claim 20 corresponds in scope to claim 13 and is similarly rejected.
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C 101 Rejections:
Applicant argues the calculating of the latitude, longitude, and the current speed of the vehicle is beyond the capabilities of the human mind, and that the user would not be able to use visual cues of a general location to identify the latitude and longitude of the user vehicle in real time. Applicant submits that the claims do represent a practical application of the judicial exception and as shown above, the additional elements are significantly more than mere data gathering and are beyond the capabilities of the human mind. The control unit's calculation of the latitude and longitude of the user vehicle requires input from the GNSS receiver, the position and direction module is a hardware device for tracking changes in latitude and longitude and calculating speed, while the map database provides known position of the roadway and markings, and the sensor unit detects how the user vehicle is positioned in the lane of the map database and the position of the proximate vehicle. This combination provides a calculation for the latitude, longitude, and current speed of the user vehicle in the context of the map database and the proximately located vehicle in order to modify the content of a navigation instruction to safely avoid the proximately located vehicle during a maneuver. The combination of the control unit, the position and direction module, the global navigation satellite system (GNSS) receiver, the sensor unit, and the map database combine to identify the absolute location of the user vehicle and any proximately located vehicle, then modify the content of a navigation instruction to safely avoid the proximately located vehicle during a maneuver. The resulting combination improves the ability of the navigation system beyond the current standard.
However, Examiner respectfully disagrees. Amended claim 1 recites:
 “A navigation system comprising: a control unit configured to: 
identifying a user vehicle location information from a position and direction module with input from a global navigation satellite system (GNSS) receiver, a sensor unit, and a map database including calculating an absolute position of the user vehicle and a current speed, 
monitor a lane position on a current road based on lane information identified by the user vehicle location information, 
receive a maneuver guidance based on the lane position, including an information phase, a preparation phase and an action phase prior to a first device making a driving maneuver, and 
detect a proximately located vehicle around the first device prior to announcing a navigation instruction including 
modifying a content of an announcement of the navigation instructions based on the lane position, the proximately located vehicle, a terminated lane, and a distance to a navigation event on the current road by allowing the navigation instruction to announce a lane change maneuver to avoid the proximately located vehicle during the driving maneuver.”
Here, the mental processes/abstract idea are bold, italicized, and underlined. The additional elements that are identified and analyzed as generic linking are underlined. The additional elements that are identified and analyzed as insignificant extra-solution activity are italicized.
While a human mind can identify a generic location of a vehicle and can perform calculations, the “identifying a user vehicle location” step has been identified as merely data gathering. The limitation includes input from navigation information, sensor information, and map information, which are all forms of data. This gathered data is used to calculate an absolute position and current speed, which is merely a form of data manipulation, and does not integrate the abstract idea into a practical application. This “identifying a user vehicle location” limitation recites data gathering and manipulation, which is a well-understood, routine and conventional activity, and is therefore insignificant extra-solution activity. See MPEP 2106.05(g). The result of this data gathering and manipulation does not amount to significantly more than the judicial exception. The data is used to modify a navigation instruction, which is another form of data manipulation. Then, the system outputs an instruction which is data outputting. The result is merely an input and output of data to perform navigation, which is a well-understood, routine and conventional activity, and thus does not improve the navigation system beyond the current standard. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Regarding the 35 U.S.C. 103 Rejections:
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664